         Case 2:18-cv-04182-MSG Document 79 Filed 06/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________
IRVIN SAMUEL HARPER,                         :               CIVIL ACTION
                                             :
                  Plaintiff,                 :
                                             :
            v.                               :               No. 18-4182
                                             :
THE CITY OF PHILADEPHIA, et al.,             :
                                             :
                  Defendants.                :
____________________________________________:

                                               ORDER

       AND NOW, this 11th day of June, 2021, upon consideration of Plaintiff’s pro se “Amended

Complaint” (ECF No. 72), Defendant Aimee Della Porta’s “Motion to Dismiss for Failure to State

a Claim” (ECF No. 76), Defendants Mark Burgmann, Daniel O’Malley, Richard Ross, and the

City of Philadelphia’s “Third Motion to Dismiss for Failure to State a Claim” (ECF No. 77), and

Plaintiff’s lack of opposition thereto, I find as follows:

   1. On November 4, 2020, as permitted by my May 11, 2020 Order, Plaintiff filed the

       “Amended Complaint.” This Complaint is the third iteration of Plaintiff’s claims against

       Defendants. The original Complaint was dismissed for failure to comply with the “short

       and plain” statement requirement of Fed. R. Civ. P. 8(a)(2) and the first Amended

       Complaint was dismissed for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

   2. In dismissing Plaintiff’s claims in the first Amended Complaint without prejudice, I

       granted him leave to amend only if he could cure the deficiencies set forth in my May 11,

       2021 Order. In that Order, I also cautioned, “Should Plaintiff file an amended complaint,

       he should be mindful of the reasons for dismissing his claims as explained in this Order


                                                   1
       Case 2:18-cv-04182-MSG Document 79 Filed 06/11/21 Page 2 of 2




      and only add additional facts to an amended complaint if he can do so in good faith.” (ECF

      No. 71.)

  3. Upon my review of the second Amended Complaint, I conclude that for the same reasons

      stated in my May 11, 2020 Order granting Defendants’ motions to dismiss, Plaintiff’s

      claims in the second Amended Complaint remain deficient under Federal Rule of Civil

      Procedure 12(b)(6) and will be dismissed with prejudice.

WHEREFORE, it is hereby ORDERED that:

  •   Defendant Aimee Della Porta’s “Motion to Dismiss for Failure to State a Claim” (ECF No.

      76) is GRANTED.

  •   Defendants Mark Burgmann, Daniel O’Malley, Richard Ross, and the City of

      Philadelphia’s “Third Motion to Dismiss for Failure to State a Claim” (ECF No. 77) is

      GRANTED.

  •   The Clerk of Court shall mark this case CLOSED.




                                           BY THE COURT:


                                           /s/ Mitchell S. Goldberg____________
                                           MITCHELL S. GOLDBERG, J.




                                              2
